Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 02/16/2021. Claims 1-3, 5-14 and 16-22 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 10/26/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. App. No. 16/153,086 has been reviewed and is accepted.  The terminal disclaimer has been recorded. U.S. App. No. 16/153,086 has been issued as U.S. Pat. No. 10,826,890.

Drawings
The drawings were received on 02/16/2021.  These drawings are accepted.

Response to Arguments
Applicant’s arguments, see Remarks p. 11, filed 02/16/2021, with respect to objection(s) to the drawings have been fully considered and are persuasive. The objection(s) of drawings 3-9 has been withdrawn. 
Applicant’s arguments, see Remarks p. 11, filed 02/16/2021, with respect to rejection(s) under section 112(b) have been fully considered and are persuasive.  The rejection(s) under section 112(b) of claims 2, 11 and 13 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-14 and 16-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record fails to reasonably teach: detecting that a user has accessed an entity computing system by the user providing at least one of a touchscreen or keypad input to the entity computing system; detecting, by the entity computing system using near field communication ("NFC"), that a mobile device associated with the user is in close proximity with the entity computing system; authenticating the user via the entity computing system using a first authentication method, wherein the first authentication method comprises receiving a secured token from the mobile device associated with the user; prompting the user to initiate a resource transfer process; generating a data record of the resource transfer process within a persistent element of the resource transfer server, wherein the persistent element is accessible by the entity computing system and a user computing system, wherein the data record indicates steps of the resource transfer process already completed by the user and steps remaining in the resource transfer process; detecting that the user wishes to resume the resource transfer process via a user computing system; authenticating the user via the user computing system using a second authentication method, wherein the second authentication method is different from the first authentication method; resuming, on the user computing system, the resource transfer process based on the steps remaining in the resource transfer process; .

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455